Appeal by the defendant from a judgment of the County Court, Rockland County (Resnik, J.), rendered September 9, 2003, convicting him of grand larceny in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid and unrestricted waiver of his right to appeal precludes appellate review of his claim that the sentence imposed was excessive (see People v Hidalgo, 91 NY2d 733 [1998]; People v Headley, 289 AD2d 341 [2001]). Florio, J.P., H. Miller, Spolzino and Dillon, JJ., concur.